On Petition for Rehearing
Rehearing denied.
STEPHENS, Circuit Judge.
I agree to the denial of the petition for rehearing specifically upon the ground that “ * * * recourse should be had to whatever judicial remedy afforded by the state may still remain open.” Mooney v. Holo-han, 294 U.S. 103, 115, 55 S.Ct. 340, 343, 79 L.Ed. 791, 98 A.L.R. 406. Petitioner has the right, which apparently he has never exercised, to sue out the writ of habeas corpus in the Nevada State Court notwithstanding the fact that certain issues of petitioner’s trial have been passed upon by the Nevada Supreme Court.